Citation Nr: 1701743	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for fibromyalgia. 

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine. 

3.  Entitlement to an initial evaluation in excess of 30 percent for degenerative disc disease of the cervical spine. 

4.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder with secondary opiate dependence. 

5.  Entitlement to an initial evaluation in excess of 10 percent for drug induced constipation, claimed as a gastrointestinal disorder. 

6.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist. 

7.  Entitlement to an effective date prior to November 21, 2000, for service connection of degenerative disc disease of the lumbosacral spine. 

8.  Entitlement to an effective date prior to November 21, 2000, for service connection of degenerative disc disease of the cervical spine. 

9.  Entitlement to an effective date prior to November 21, 2000, for service connection of major depressive disorder with secondary opiate dependence. 

10.  Entitlement to an effective date prior to November 21, 2000, for service connection of drug induced constipation. 

11.  Entitlement to an effective date prior to November 21, 2000, for a finding of total disability due to individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1988 to September 1989. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied a rating in excess of 40 percent for fibromyalgia (then characterized as fibromyalgia with limitation of motion of the cervical and lumbar spine with depression), service connection for a stomach condition (now characterized as drug induced constipation), and a total disability rating based on individual unemployability (TDIU).  

In February 2005, the Board remanded the case for further development.  In a December 2006 decision, the RO granted service connection for drug induced constipation and assigned a 10 percent rating effective November 21, 2000, the date of receipt of the Veteran's claim.  The RO also established separate compensable evaluations for lumbosacral spine degenerative disc disease (40 percent), cervical spine degenerative disc disease (30 percent), and major depressive disorder (30 percent), all effective from November 21, 2000.  Service connection was also granted for right wrist carpal tunnel syndrome, rated 10 percent disabling from July 14, 2004, the date of receipt of a reopened claim.  In light of these grants and evaluations, TDIU was found, effective from November 21, 2000. 

The Veteran has perfected and continues to pursue an appeal with regard to all of these issues.  This includes an appeal for consideration of extraschedular evaluation under 38 C.F.R. § 3.321 for fibromyalgia, since a grant of TDIU does not moot that claim, as the RO maintained in December 2006. 

In January 2011, the Board remanded the case for additional development.  In a June 2012 rating decision, the RO granted service connection for opiate dependence as part of the already service-connected major depressive disorder.  That issue has been recharacterized as reflected on the title page.  The RO also determined that a clear and unmistakable error had been found in the effective date assigned for carpal tunnel syndrome of the right wrist; the 10 percent evaluation for that disability was established effective September 26, 1989.  

In September 2012, the Board remanded the case for further development.  As the current effective date assigned for carpal tunnel syndrome of the right wrist is the day following the Veteran's discharge from active duty, which is the earliest date assignable by regulation, the Board found that the RO's June 2012 determination represented a full grant of the benefit sought on appeal and that the issue was no longer before the Board.  In a September 2016 rating decision, the RO determined that a clear and unmistakable error had been found in the December 2006 rating decision in continuing the 40 percent evaluation for fibromyalgia under Diagnostic Code 5025 and terminated the evaluation of fibromyalgia under that code effective November 21, 2000.  The RO also decreased the evaluations of lumbosacral spine degenerative disc disease to 20 percent and cervical spine degenerative disc disease to 10 percent, both effective July 5, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, due process requires another remand of this case.

As noted in the introduction, the September 2016 rating decision discontinued the evaluation of fibromyalgia under Diagnostic Code 5025 effective November 21, 2000, and decreased the evaluations of lumbosacral spine degenerative disc disease to 20 percent and cervical spine degenerative disc disease to 10 percent, effective July 5, 2016.  A September 21, 2016, letter notified the Veteran of that decision and advised him that he has one year from the date of the letter to appeal the decision.  The Board observes that the issues addressed in that rating decision may affect the outcome of the issues on appeal.  While the Veteran has not yet filed a notice of disagreement to any of the issues in that rating decision, he has one year from the September 21, 2016, letter to do so.  Thus, the Veteran's claims folder has been returned to the Board prematurely.  Under these circumstances, the case should be returned to the AOJ to ensure that the Veteran is afforded the appropriate time period within which to perfect an appeal of the inextricably-intertwined issues decided in the September 2016 rating decision.

Also, the September 2016 supplemental statement of the case does not address the issue of entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist.  Upon review, the RO noted in a March 2016 deferred rating decision that the Board's remand indicated that this issue had been granted in full and was no longer on appeal.  However, as noted above, the prior remand stated that the issue regarding the effective date of the grant of service connection for carpal tunnel syndrome of the right wrist had been granted in full and was no longer on appeal.  The issue regarding the evaluation of carpal tunnel syndrome of the right wrist remains on appeal.  Thus, the AOJ should readjudicate that issue, to include discussion of 38 C.F.R. § 3.321 (2016), in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the claim for an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist, to include discussion of 38 C.F.R. § 3.321, with consideration of all of the evidence added to the claims folder since the June 2012 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

2.  Afford the Veteran the appropriate time period (one year from the date of notification of the September 2016 rating decision, or September 21, 2016) within which to perfect an appeal of the issues addressed in that rating decision.  The Veteran is advised to perfect an appeal of any issues, if desired, as soon as possible to avoid any unnecessary delay in the consideration of the appeal.

3.  Then, after undertaking any necessary development, readjudicate all of the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

